Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 1 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 2 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 3 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 4 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 5 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 6 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 7 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 8 of 12
Case 20-67115-lrc   Doc 24   Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document     Page 9 of 12
Case 20-67115-lrc   Doc 24    Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document      Page 10 of 12
Case 20-67115-lrc   Doc 24    Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document      Page 11 of 12
Case 20-67115-lrc   Doc 24    Filed 08/27/20 Entered 08/27/20 10:19:49   Desc Main
                             Document      Page 12 of 12
